The opinion of the Court was delivered by
Mr. Justice Pope.
The decree of his Honor, Jrtdge *346Townsend, and the exceptions thereto, will be reported. Au inspection of the “Case” shows that this contention is made to depend on the construction of the deed of J. C. Eaton to R. G. Eaton — grantor’s son — executed on the 16th day of July, 1874, for the tract of land in dispute. This deed was duty recorded in the office of the register of mesne conveyance for Anderson County, in this State, on the 17th November, 1874. The defendant, William Watkins, in the year 1879, received a deed therefor in fee simple from the said R. G. Eaton. Before entering upon a construction of •the deed, we will state that J. C. Eaton held said tract of land in fee simple when he made the deed to his son, R. G. Eaton, in 1874, and that said J. C. Eaton died in the year 1877, survived by the said R. G. Eaton, Amanda C. Wilson, Lucinda Richey, Margaret Harris, L. Ross Eaton, and E. B. Eaton, as his children, and his grand-children, Leonedas Davis, Ulus Lee Cole, Nettie Perry, the children of his daughter, Mrs. Alithee Davis, deceased; Zoa Eaton and Greek Eaton (who were the children of his predeceased son, John Eaton); thus leaving bis estate divisible into eight shares — one'to each of his children named and one divisible among his grand-children as the children of his predeceased daughter, Mrs. Alithee Davis, and one share divisible among his grand-children as the children of his predeceased son, John Eaton. Now, then, we will set forth the deed we are required to construe: “South Carolina, Anderson County. Know all men by these presents, that I, J. C. Eaton, of the State and county aforesaid, for and in consideration of the sum of $718, to me in hand paid by R. G. Eaton, do hereby grant, bargain, sell and release to the said R. G. Eaton, all that tract of land, situate in the State and county aforesaid, bounded by lands of * * * containing eighty-three acres; together with all and singular the rights,'members, hereditaments and appurtenances thereunto belonging, or in any wise incident, to have and to hold him and his forever. And I do hereby bind myself, my heirs, executors and administrators, to warrant and forever defend the said premises *347unto the said R. G. Eaton and his heirs, conditioned that the said R. G. Eaton shall pay or cause to be paid to Margaret Harris, wife of John Harris, the sum of $76.50, and the same amount to Letha Davis, wife of A. S. Davis, to be paid in four equal and annual instalments, the first payment to be made on the 25th day of December, 1875. Conditioned further, that if the said R. G. Eaton shall die without children, then the said premises to revert back to the said J. C. Eaton or his legal heirs. Conditioned further, that if the said R. G. Eaton shall fail to pay to the said Margaret Harris and the said Letha Davis the above named amounts at or before the time specified, then this deed to be null and void and of none effect. Witness my hand and-seal, this the 16th day of July, in the year of our Lord 1874. J. C. Eaton. (Seal.) Signed, sealed and delivered in presence of U. G. Smith and L. Ross Eaton.” We will remark just here that there is no evidence, in the “Case” as to the payments of $76.50 each to Margaret Harris and Letha Davis, as provided for in the deed. It is admitted that R. G. Eaton died childless (and that he never had any children) on the 18th December, 1894.
1 *3482 *347Ah inspection of the deed shows that both in the premises and habendum clauses a life estate alone in this land is granted to “R. G. Eaton,” for in the former the grant is to “R. G. Eaton,” without any words of inheritance, and in the latter the words are “to have and to hold, him and his forever.” As was remarked by Mr. Chief Justice Mclver, in Vain v. Vain, 32 S. C.,. at page 85: “There are no words of inheritance therein indicating a larger estate than one for life, which is absolutely necessary in a deed where a larger estate is intended to be conveyed. Nor are there any words therein limiting the estate to an interest less than life. Under such circumstances, the principle is elementary that a life estate is conveyed.” This decision has been repeatedly recognized and followed by this Court. But the appellant insists that the words in the warranty clause of the deed, “to the said R. G. Eaton and his heirs,” should be made to operate *348on the words used in the premises and habendum so as to enlarge the words there used to “his heirs and assigns.” This Court, in the case of Jordan v. Niece, 36 S. C., at page 301, held: “It is very obvious that the deed upon its face, owing to the absence of any words of inheritance in the conveying part, creates nothing but a life estate in the plaintiff; but plaintiff contends that by operation of an equitable estoppel, arising from the tise of the word '■heirs'' in the warranty clause” (italics ours), “as well as from the long possession of the plaintiff and the acts of the parties, the estate should be construed to be an estate in fee, and not a mere life estate. It is conceded that an estate cannot be .enlarged by the warranty, but the contention, as we understand it, on the part of the plaintiff, is, that the use of the word 'heirs’ in the warranty clause is sufficient to show that the real intention of the grantor was to convey the fee, and that she and those claiming under her are estopped from disputing a construction in accordance with such intention. WTe cannot accept this view, for, if it should be adopted, it would fritter away and practically destroy the well settled and conceded rule that the warranty clause cannot operate so as to enlarge the estate granted. Indeed, in most cases where a deed, drawn by unskilled draughtsmen (as it is suggested in the case at bar this deed was so drawn), fails to carry the fee by reason of the omission of the requisite words of inheritance, the real intention of the parties is defeated; and we do not think the use of the word ‘heirs’ in the warranty clause can be used to establish such intention, especially where found in a deed so inartificially drawn as this is.” These decisions clearly establish the proposition that the use of the word “heirs” in the warranty of a deed to land cannot be made to so operate as to enlarge the estate convej'-ed by tint premises and habendum clauses of a deed.
*3493 *348But appellant insists that this deed should have been reformed by the Circuit Judge so as to effectuate the words “him and his” in the habendum clause to be “unto *349him and hisTeirs.” We do not find anything in the deed to require this, and we have searched the “Case” to see if any testimony therein appeared to show what the contract or agreement of J. C. Eaton and R. G. Eaton really -was, but we find nothing there. The principles underlying this doctrine of reformation are fully discussed in Brock v. O'Dell, 44 S. C.; and at page 31 of that case this Court held: “The principle upon which courts enforce a reformation of an instrument is, that preceding the execution of an instrument, and as the inducement to its execution, the parties to the same had an understanding, an agreement, a contract, and in the effort to reduce the evidence in writing of that contract a mutual mistake was made, by which mistake' so made the understanding, the agreement, the contract of the parties in relation to the subject matter thereof was not carried into effect. There is no ignorance of law in such contingency. The parties knew what they wished to have done, and had agreed that it should be done; the mistake occurred in the preparation of the instrument which was intended to embody that agreement, understanding, contract.” Rooking at the terms of the deed itself, it seems to us that the intention of the parties that only a life estate was to be conveyed by J. C. Eaton to R. G. Eaton is reinforced by the language of the condition, which provides that if R. G. Eaton should die without children, then the lands should revert to J. C. Eaton or his legal heirs. There had been no effort in the premises or habendum to limit the estate therein conveyed to the children of R. G. Eaton, and it seems to us that the language herein referred to emphasizes the intention of the grantor that no greater estate than one for life should vest in R. G. Eaton. On the whole, we are not inclined to hold that the Circuit Judge committed any error in refusing to reform the deed as prayed for by the defendant.
*3504 *349In considering the second ground of appeal, we think the appellant is entitled to a modification of the Circuit decree in two particulars: First, the defendant, William *350Watkins, is clearly entitled under his deed from R. G. Eaton, to hold the share of said R. G. Eaton, as an heir at law of J. C. Eaton, his father, which share is one-eighth of the land in dispute. Second, the defendant, William Watkins, is entitled to retain as his own one-eighth of the rents of the land, from 1st January, 1895, to the present time. Referring to these modifications of the Circuit decree, we suppose it was overlooked by the parties and the Circuit Judge, that when J. C. Eaton conveyed a life estate in these lands to his son, R. G. Eaton, the fee was still in J. C. Eaton, and when J. C. Eaton died in 1877, R. G. Eaton was alive and became vested, by operation of law, with one-eighth part of said land. Being so vested with this title when he sold in 1879 to William Watkins, he conveyed all the estate he had therein. Then, too, having invested the defendant with his share of his father’s lands, whatever rents and profits there were from 1st January, 1895, issuing out of these lands, were to the extent of one-eighth part thereof his property. We think in the foregoing views we have considered all the grounds of appeal.
It follows, therefore, that the decree appealed from must be sustained, except that William Watkins is entitled to be paid one-eighth of the proceeds of sale, and he is also entitled to retain as his own one-eighth part of the rents and profits. With this modification the decree will be affirmed.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed, subject to the modifications herein announced; and that the case be remanded to the Circuit Court, with directions that the modifications herein required be. made.